Dennis Morris, Esq. Village Attorney, Burdett
You ask what level of government is responsible for maintenance of an abandoned cemetery located in a village.
Towns are required to remove grass and weeds from all abandoned cemeteries other than private burial grounds (Town Law, § 291 [1]). Villages may not tax or assess cemeteries in the care or control of a town by reason of abandonment (Town Law, § 291 [2]). Since subdivision 2 of section 291 deals with abandoned cemeteries located in a village, the implication is that the legislative intent was to place responsibility on the town for care of abandoned cemeteries located in villages within the town (1969 Op Atty Gen 87 [Inf]). We find no provision of law giving villages any responsibility for care of abandoned cemeteries. We note that village cemeteries may be established under section 15-1500 of the Village Law.
We conclude that care of abandoned cemeteries located in villages is the responsibility of the town.